NEWS RELEASE NASDAQ Symbol: “STRS” Stratus Properties Inc. Financial and Media Contact: 98 San Jacinto Blvd. Suite 220 William H. Armstrong III Austin, Texas78701 (512) 478-5788 STRATUS PROPERTIES INC. FILES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 AUSTIN, TX, May 5, 2009 –Stratus Properties Inc. (NASDAQ: STRS) announced today that on May 5, 2009, the Company filed its Form 10-Q for the quarterly period ended September 30, 2008. Stratus reported a net loss of $0.4 million, $0.05 per share, for the third quarter of 2008, compared to a net loss of $0.2 million, $0.03 per share, for the third quarter of 2007. For the nine months ended September 30, 2008, Stratus reported a net loss of $1.5 million, $0.20 per share, compared with net income of $1.2 million, $0.15 per share, for the nine months ended September 30, In connection with reporting its interim financial results for the quarterly period ended September 30, 2008, Stratus reviewed its accounting for capitalized interest and determined that the manner in which it had previously accounted for certain interest costs was not in accordance with Statement of Financial
